Filed 9/2/20 P. v. Flores CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C088771

                   Plaintiff and Respondent,                                   (Super. Ct. No. 18FE021313)

         v.

EDWARD JOHN FLORES,

                   Defendant and Appellant.




         Appointed counsel for defendant, Edward John Flores, has asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436.) Finding no arguable errors favorable to
defendant, we affirm the judgment.

                                   FACTS AND PROCEDURAL HISTORY
         Defendant pleaded no contest to leaving the scene of an accident resulting in death
(Veh. Code, § 20001, subd. (b)(2)—count one; statutory citations that follow are to the

                                                             1
Vehicle Code unless otherwise noted) and driving on a suspended license (§ 14601.2,
subd. (a)). The factual basis for the plea was that defendant: “did commit a felony
violation of Vehicle Code Section 2001 (b)(2), in that the defendant did knowingly and
unlawfully while driving a motor vehicle was involved in and did cause an accident
resulting in the death of Deshon Romance (phonetic). Immediately following that
accident, the defendant then failed, refused and neglected to give Mr. Romance [sic] --
did fail to give the victim and to the police officer at the scene his name, his address, his
registration number to his vehicle, the name and owner of his vehicle to exhibit his
operator license, and to render reasonable assistance to the injured person, and otherwise
failed to perform the duty specified in Vehicle Code Sections 2003 as well as 2004.
       “Also, on the same date and time in Sacramento County, the defendant committed
a misdemeanor violation of Vehicle Code Section 14601.2 (a), in that the defendant did
[sic]-- or was unlawfully driving that motor vehicle upon a highway at a time when his
driving privileges were suspended and revoked due to a prior DUI, and he, while driving,
had knowledge of that suspension and revocation.”
       Defendant’s request for probation was denied. He was sentenced to the upper
term of four years in prison and awarded 81 days custody credit plus 80 days conduct
credit for a total of 161 days. For count two, the court denied probation and declined to
sentence defendant to any additional time. The court imposed a fine of $300 (§ 14601.2,
subd. (d)(1).) The court also imposed a $1,200 restitution fine (Pen. Code, § 1202.4), a
stayed $1,200 parole revocation restitution fine (Pen. Code, § 1202.45), and ordered
defendant pay $2,393 to the victim restitution fund. The court did not impose the two
$40 court operations assessment fees (Pen. Code, § 1465.8) and two $30 conviction
assessment fees (Gov. Code, § 70373) for defendant’s convictions, relying on recent
appellate authority.
       Defendant timely appealed and did not request a certificate of probable cause.



                                              2
                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       We recognize the trial court erred in failing to either impose a sentence within the
required range (§ 14601.2, subd. (d)(1)) or exercise its discretion under Penal Code
section 1385 to strike the offense or punishment in the interests of justice. However, we
will not send the matter back for resentencing because defendant has already served more
time than the trial court could have concurrently imposed. (§ 14601.2, subd. (d)(1).)
       Having undertaken an examination of the entire record pursuant to Wende, we find
no errors that would result in a disposition more favorable to defendant. Our review of
the record did disclose that certain fees not imposed by the trial court were included
within the sentencing minute order and abstract of judgment. We will direct the trial
court to correct these errors.

                                        DISPOSITION
       The trial court is directed to prepare an amended abstract of judgment and an
amended sentencing minute order striking the court operations assessment fees (Pen.
Code, § 1465.8) and the conviction assessment fees (Gov. Code, § 70373) reflected in
these documents, which were not imposed by the court at sentencing. The court shall
forward the amended abstract to the Department of Corrections and Rehabilitation. The
judgment is affirmed.




                                              3
                 HULL, Acting P. J.



We concur:




HOCH, J.




RENNER, J.




             4